Hon. Joe Gordon    Opinion No. O-2167
County Attorney    Re: Eligibility of certain bonds voted
Gray County        by Gray County prior to January 2 1939,
Pampa, Texas       to participatein the County and Road
                   District Righway Fund provided in H.B.
                   688, Forty-sixthLegislature,Regular
Dear Sir:          Session.
          We are in receipt of your request for the opinion
of this department on the following question:
         "May-GrayCounty now issue a portion of the
    $500 000 of the original $800,000 bona issue
    whith were voted in 1931 and use the proceeds
    thereof for the constructionof State Highway
    18 in Gray County under the provisionsof H.B.
    688 and particularlySection 6(a), paragraph
    3 thereof and will such bonds.be eligible to
    participaJein the County and Road District
    Highway Fund, the same as if the bonds were is-
    sued and spent prior to January 2, 1.9391"
          Briefly, the facts underlying your question are that
in March of 1931 Gray County authorizedby vote the issuance
of $800 000 of bonds for State highway purposes, and out of
such auehorizationonly @&,OOO of this issue were sold; none
of the remaining bonds have ever been issued.
          We think, under the facts stated that such bonds
would, when issued and the proceeds there0h expended in the con-
structionof roads constitutinga part of the State Highway Sys-
tem, be eligible for participationin the County and Road Dis-
trict Highway Fund provided by House Bill 688 of the Forty-sixth
Legislature,Regular Session. Clearly, under this state of facts,
the bonds come within the exception provided in paragraph 3, sub-
section (a), section 6 of H.B. 688, which reads, in part, as fol-
lows:
          "In addition to, and regardless of, the other
     provisions of this Act, all bonds voted by a county
     prior to January 2, 1939, insofar as amounts of
     same were or may be issued and the proceeds actually
Hon. Joe Gordon, page 2


    expended in the constructionof roads which are
    a part of the designated system of State high-
    ways, shall be eligible in the distributionof
    moneys coming into said County and Road District
    Highway Fund the same as provided for other
    bonds under this Act, and as of the date of the
    designationof said roads as a part of the State
    System ***n
          We are enclosing herewith our Opinion Number o-1334,
which treats of this exception in detail and the conclusion
therein reached, in our opinion, substancially answers the
question submitted in your request.
                             Very truly yours
                             ATTORNEY GENERAL OF TEXAS
                             *By s/s Clarence E. Crowe
                              Clarence E. Crowe, Assistant
APPROVED MAY 6,194o
/s/ Gerald C. Mann
ATTORNEY G3NERAL OF TEXAS
APPROVED: OPINIONCOVCO~TEE
BY:       m,
CEC-s:wb
Encl.